Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Notification of Reopening of Prosecution Due to Consideration of an Information Disclosure Statement Filed After Mailing of a Notice of Allowance. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tani Toshio  et al., US 2017/0125842.
Regarding claim 1, Tani Toshio et al., teaches a sulfide solid-state battery (abstract) comprising: a negative electrode current collector (0005) that contains copper (0005); a negative electrode mixture layer that contains a negative electrode active material (0008), a sulfide solid electrolyte material (0008), and an oxide solid electrolyte material (0008) and is disposed on the negative electrode current collector (0013) and; a positive electrode mixture layer that contains a positive electrode active material (0019); and a sulfide solid electrolyte layer that contains the sulfide solid electrolyte material (0017) and is disposed between the negative 
Regarding claim 6, Tani Toshio et al., teaches the negative electrode mixture layer has a single-layer structure (Fig. 1, 3-5).
Thus, the claims are anticipated.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani Toshio  et al., US 2017/0125842.
Regarding claim 2, Tani Toshio et al., does not teach the sulfide solid-state battery has a ratio (Ms/Mo) of a content Ms of the sulfide solid electrolyte material to a content Mo of the oxide solid electrolyte material in the negative electrode mixture layer of not less than 1.84.
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claim 3, Tani Toshio et al., does not teach the sulfide solid-state battery has a ratio (Ms/Mo) of a content Ms of the sulfide solid electrolyte material to a content Mo of the oxide solid electrolyte material in the negative electrode mixture layer of not more than 6.53. 
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition 
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 5, Tani Toshio et al., does not teach the sulfide solid-state battery has a ratio (Do/Ds) of an average particle diameter Do of the oxide solid electrolyte material to an average particle diameter Ds of the sulfide solid electrolyte material in the negative electrode mixture layer of not less than 2. 
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown .

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ota, Shingo et al., JP 2017107665A; Ohta et al., US 2017/0162902.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727